                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                           IN THE UNITED STATES DISTRICT COURT

                                  8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     DOREEN MACLELLAN,                             Case No. 12-cv-05795-MMC
                                  11                  Plaintiff,                       ORDER DENYING MOTION FOR
                                                                                       EXTRAORDINARY RELIEF
                                  12            v.
Northern District of California
 United States District Court




                                                                                       Re: Dkt. No. 289
                                  13     VALLEY CARE MEDICAL CENTER, et
                                         al.,
                                  14
                                                      Defendants.
                                  15

                                  16         On September 25, 2012, plaintiff Doreen MacLellan, appearing pro se, filed a state

                                  17   court action, alleging therein a number of state and federal claims arising from events

                                  18   occurring in connection with her detention under section 5150 of the California Health

                                  19   and Safety Code. On November 13, 2012, the case was removed to federal court,

                                  20   wherein, on March 21, 2014, counsel was appointed to represent plaintiff pro bono.

                                  21   Thereafter, a jury trial was held, and, on December 19, 2014, the jury rendered its verdict

                                  22   in favor of all defendants and against plaintiff. That same date, judgment was entered

                                  23   and the case was closed.

                                  24         On August 12, 2019, plaintiff, again appearing pro se, filed a “Motion for

                                  25   Extraordinary Relief Pursuant to Civil Local Rules 7-11(c) & 7-13 and Federal Rules of

                                  26   Civil Procedure Pursuant to 7(b), 37(b), 51(d)(2) & 49(b)(3) Preserving Claims and

                                  27   Rulings Demand for Judgement and Relief to Be Granted to Plaintiff Pursuant to Federal

                                  28   Rules of Civil Procedure 54(b)(C), 60(b)(1)(2)(3) and 60(d)(3) for Fraud on the Court or,
                                  1    in the Alternative; Leave of Court to File a Motion for Reconsideration Pursuant to Civil

                                  2    Local Rule 7-9(b).” The Court, having read and considered plaintiff’s motion, hereby

                                  3    rules as follows.

                                  4           As judgment has been entered, the only applicable authority under which the

                                  5    motion has been brought is Rule 60 of the Federal Rules of Civil Procedure, specifically,

                                  6    Rule 60(b)(1), (2), and (3), as well as Rule 60(d)(3).

                                  7           Where a challenge to a judgment, order, or proceeding is brought under Rule

                                  8    60(b) “for reasons (1), (2), and (3),” the motion must be made “no more than one year

                                  9    after the entry of the judgment or order or the date of the proceeding.” See Fed. R. Civ.

                                  10   P. 60(c). Here, as noted, judgment was entered December 19, 2014, more than four-

                                  11   and-a-half years ago, and the time elapsing from orders issued or proceedings conducted

                                  12   prior to entry of judgment is even longer. Under such circumstances, to the extent the
Northern District of California
 United States District Court




                                  13   motion is brought pursuant to Rule 60(b)(1), (2), or (3), it is time barred and,

                                  14   consequently, fails.

                                  15          Although the Rule “does not limit a court’s power to . . . set aside a judgment for

                                  16   fraud on the court,” see Fed. R. Civ. P. 60(d)(3), such relief may be granted “only when

                                  17   the fraud is established by clear and convincing evidence.” See United States v. Estate

                                  18   of Stonehill, 660 F.3d 415, 443 (9th Cir. 2011) (internal quotation and citation omitted).

                                  19   Here, plaintiff challenges the adequacy of the representation provided to her by

                                  20   appointed counsel. In particular, plaintiff asserts said counsel did not intend to act in her

                                  21   best interests and instead, for personal and political reasons, favored the defense.

                                  22          In support thereof, plaintiff points to the manner in which documents and court

                                  23   filings were handled, remarks made to her by counsel, counsel’s law firm’s representation

                                  24   of municipal entities, and instances of what plaintiff perceives as ineffectual responses in

                                  25   the course of contested matters. Putting all of the above together, plaintiff contends

                                  26   “someone tampered with the Federal Electronic Court filing system” (see Mot. at 9:5-6)

                                  27   and “someone deliberately attempted to sabotage [her] entire case” (see id. at 6:12-13).

                                  28   The facts on which plaintiff relies, however, are not sufficient to support either such
                                                                                     2
                                  1    finding, nor do they suffice to support any other finding constituting fraud on the Court.

                                  2    Consequently, to the extent the motion is brought pursuant to Rule 60(d)(3), it fails as

                                  3    well.

                                  4            Accordingly, for the reasons stated above, the motion is hereby DENIED.

                                  5            IT IS SO ORDERED.

                                  6

                                  7    Dated: August 23, 2019
                                                                                               MAXINE M. CHESNEY
                                  8                                                            United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
